DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation “the waveguide” is recited. It is unclear what element this is referring to, as there is no antecedent basis. Is this referring to the transmission line? Is this a separate element? For examination, it as assumed “the transmission line” was intended.
Claims 12-20 are rejected due to their dependence from claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan in view of Chayat.
	Regarding claim 1, Duan teaches (Figs. 1a-1b) a twin line fed dipole array antenna (100 and 200), the antenna comprising: a lateral axis (A1, see Figs. 1a-1b) and at least: a first branch (100) comprising a first arm (111) and a second arm (113) parallel to the first arm (see Figs. 1a-1b), each of the first arm and the second arm being orthogonal to and positioned on a first side of the lateral axis (see Figs. 1a-1b); and a second branch (200) comprising a third arm (211) and a fourth arm (213) parallel to the third arm (see Figs. 1a-1b), each of the third arm and the fourth arm being orthogonal to and positioned on a second side of the lateral axis that is opposite the first side of the lateral axis (see Figs. 1a-1b).
	Duan does not teach how the antenna is fed.
	Chayat teaches (Fig. 7) a first metal layer (layer including 760) defining a transmission line (760) configured to receive electromagnetic energy as input (see Fig. 7), the transmission line having a lateral axis (see Fig. 7)and at least: a first branch (branch of 720 towards 740); and a second branch (branch of 720 toward 741).
	It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the feeding arrangement of Chayat to feed the antenna apparatus of Duan because (col. 7, lines 1-4) it is “applicable to antenna arrays, where one objective is to pack multiple antennas with a high surface density.”
	Regarding claims 2 and 12, Duan as modified teaches the limitations of claim 1, and Chayat further teaches (Fig. 7) the apparatus further comprising: a second metal layer (712) defining a conductive plane; and a substrate layer (727) having two sides of the substrate layer, the first metal layer positioned adjacent to a first side of the substrate layer and the second metal layer positioned adjacent to a second side of the substrate layer (see Fig. 7).
	Therefore, for the reasons stated in response to claim 1, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the feeding arrangement of Chayat to feed the antenna apparatus of Duan.
Regarding claim 3, Duan as modified teaches the limitations of claim 1, and Chayat further teaches (Fig. 7) wherein the first metal layer, the second metal layer, and the substrate layer are layers of a printed circuit board (col. 4, lines 63-65).
	Therefore, for the reasons stated in response to claim 1, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the feeding arrangement of Chayat to feed the antenna apparatus of Duan.
Regarding claim 4, Duan as modified teaches the limitations of claim 1, and Chayat further teaches (Fig. 7) a feed slot (722) positioned in and centered on the conductive plane to align with the lateral axis (see Fig. 7), the feed slot configured to excite the transmission line (see Fig. 7).
	Therefore, for the reasons stated in response to claim 1, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the feeding arrangement of Chayat to feed the antenna apparatus of Duan.
Regarding claim 5, Duan as modified teaches the limitations of claim 1, and Chayat further teaches (Fig. 7) the feed slot being excited by a microstrip line, a waveguide end, a waveguide, or a substrate integrated waveguide (see Fig. 7).
	Therefore, for the reasons stated in response to claim 1, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the feeding arrangement of Chayat to feed the antenna apparatus of Duan.
Regarding claims 6 and 13, Duan further teaches (Figs. 1a-1b) the first branch further comprises a first pair of dipole elements (113 and 123), a first dipole element (113) of the first pair of dipole elements positioned at an end of and generally orthogonal to the first arm of the first branch (see Figs. 1a-1b),  and a second dipole element (123) of the first pair of dipole elements positioned at an end of and generally orthogonal to the second arm of the first branch (see Figs. 1a-1b).
Regarding claims 7 and 14, Duan further teaches (Figs. 1a-1b) the second branch further comprises a second pair of dipole elements (213 and 223), a first dipole element (213) of the second pair of dipole elements positioned at an end of and generally orthogonal to the third arm of the second branch (see Figs. 1a-1b), and a second dipole element (223) of the second pair of dipole elements positioned at an end of and generally orthogonal to the fourth arm of the second branch (see Figs. 1a-1b).
 Regarding claim 8 and 15, Duan further teaches (Figs. 1a-1b) the first branch further comprises a plurality of pairs of dipole elements (see Figs. 1a-1b), each pair of dipole elements on the first branch separated from another pair of dipole elements on the first branch by approximately one-half of a wavelength of an operating frequency of the antenna ([0020]).
Regarding claims 9 and 16, Duan further teaches (Figs. 1a-1b) the second branch further comprises a plurality of pairs of dipole elements (see Figs. 1a-1b), each pair of dipole elements on the second branch separated from another pair of dipole elements on the second branch by approximately one-half of the wavelength of the operating frequency of the antenna ([0020]).
Regarding claim 10, Duan further teaches (Figs. 1a-1b) each dipole element of the plurality of pairs of dipole elements extends generally orthogonal to the arms and has an approximately rectangular shape, bowtie shape, circular shape, oval shape, C shape, or L shape (see Figs. 1a-1b).
Regarding claim 11, Duan teaches (Figs. 1a-1b) an antenna (100 and 200), the antenna comprising: a lateral axis (A1, see Figs. 1a-1b) and at least: a first branch (100) comprising a first arm (111) and a second arm (113) parallel to the first arm (see Figs. 1a-1b), each of the first arm and the second arm being orthogonal to and positioned on a first side of the lateral axis (see Figs. 1a-1b); and a second branch (200) comprising a third arm (211) and a fourth arm (213) parallel to the third arm (see Figs. 1a-1b), each of the third arm and the fourth arm being orthogonal to and positioned on a second side of the lateral axis that is opposite the first side of the lateral axis (see Figs. 1a-1b).
Duan does not teach how the antenna is fed.
Chayat teaches (Fig. 7) a first metal layer (layer including 760) defining a transmission line (760) configured to receive electromagnetic energy as input (see Fig. 7), the transmission line having a lateral axis (see Fig. 7)and at least: a first branch (branch of 720 towards 740); and a second branch (branch of 720 toward 741) a feed network (725, 722, 727); and a device (770) configured to transmit or receive electromagnetic signals via the waveguide and the antenna (see Fig. 7).
Regarding claim 17, Duan as modified teaches the limitations of claim 11, and Chayat further teaches (Fig. 7) the system is a vehicle; the device comprises a radar system (col. 1 lines 6-9); and the feed network includes a waveguide with an end feed (see Fig. 7).
Therefore, for the reasons stated in response to claim 1, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the feeding arrangement of Chayat to feed the antenna apparatus of Duan.
Regarding claim 18, Duan as modified teaches the limitations of claim 11, and Chayat further teaches (Fig. 7) the system is a vehicle; the device comprises a radar system (col. 1 lines 6-9); and the feed network includes an E-plane waveguide (see Fig. 7).
Therefore, for the reasons stated in response to claim 1, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the feeding arrangement of Chayat to feed the antenna apparatus of Duan.
Regarding claim 19, Duan as modified teaches the limitations of claim 11, and Chayat further teaches (Fig. 7) wherein: the system is a vehicle; the device comprises a radar system (col. 1 lines 6-9);  and the feed network includes an H-plane waveguide (see Fig. 7).
Therefore, for the reasons stated in response to claim 1, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the feeding arrangement of Chayat to feed the antenna apparatus of Duan.
Regarding claim 20, Duan as modified teaches the limitations of claim 11, wherein: the system is a vehicle; the device comprises a radar system (col. 1 lines 6-9); and the feed network includes a microstrip line (see Fig. 7).
Therefore, for the reasons stated in response to claim 1, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the feeding arrangement of Chayat to feed the antenna apparatus of Duan.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896